Birdsong, Judge.
Appellant was convicted of three counts of robbery by intimidation with co-defendant Edward Jones (see Jones v. State, 156 Ga. App. 56, ante (1980)). Appellant’s counsel has filed a request for permission to withdraw from the case.
We find that counsel’s request comports with the requirements recited in Bethay v. State, 237 Ga. 625, 626 (229 SE2d 406) and set forth in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). Upon a full examination of the record and transcript in the case, we find the appeal to be wholly frivolous. Bethay supra; Williams v. State, 243 Ga. 531 (255 SE2d 51). Accordingly counsel is granted permission to withdraw and the appeal is dismissed.

Judgment affirmed.


Deen, C. J., and Sognier, J., concur.